DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on November 10, 2021, May 27, 2021, May 12, 2021 and March 9, 2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6,8,10-16 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of U.S. Patent No. 10,973,035 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1, 10 and 11 of the current application include broader limitations of the independent claims 1, 8 and 9 of the U.S. Patent No 10,973,035 B2.
The limitation of claim 2 of the current application can be read on limitations of claim 2 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 3 of the current application can be read on limitations of claim 3 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 4 of the current application can be read on limitations of claim 4 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 5 of the current application can be read on limitations of claim 5 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 6 of the current application can be read on limitations of claim 6 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 8 of the current application can be read on limitations of claim 7 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 12 of the current application can be read on limitations of claim 10 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 13 of the current application can be read on limitations of claim 11 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 14 of the current application can be read on limitations of claim 12 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 15 of the current application can be read on limitations of claim 13 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 16 of the current application can be read on limitations of claim 14 of the U.S. Patent No. 10,973,035 B2.
The limitation of claim 18 of the current application can be read on limitations of claim 15 of the U.S. Patent No. 10,973,035 B2.
Nonetheless, claims 1-6,8,10-16 and 18 of the present application made the claim a broader version of claims 1-15 of U.S. Patent No. 10,973,035 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1-6,8,10-16 and 18 is not patentably distinct from claim 1-15 of U.S. Patent No. 10,973,035 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2017/034448) in view of Bharadwaj et al (US Pat. Pub. No. 2017/0070961).

Regarding claim 1, Wang et al discloses method, performed by an access point, for scheduling transmission to a plurality of wireless communication devices, the method comprising: performing link adaptation by assigning respective modulation and coding schemes (MCS) for the wireless communication devices (see page 15 [lines 21-22] and fig. 5 discloses plurality of users), and scheduling the wireless communication devices on transmission resources based on assignment of the wireless communications devices into two or more groups (see fig. 5 discloses groups [A, B, C]), wherein: each group of wireless communication devices is scheduled on different transmission resources than used to schedule wireless communication devices assigned to other groups (see fig. 5 discloses scheduling of groups on the resources); first wireless communication devices are assigned to a first group (see fig. 5 discloses group A has the devices with same GI length requirements); and second wireless communications devices are assigned to the first group until a maximum size for the first group is reached (see fig. 6).
Wang et al fails to explicitly disclose wherein each assigned MCS is associated with a corresponding power back-off; first wireless communication devices assigned a first MCS and a corresponding first power back-off; communications devices assigned a second MCS and a corresponding second power back-off, and that meet a grouping criterion associated with the first power back-off.  However, in the same field of endeavor, Bharadwaj et al discloses wherein each assigned MCS is associated with a corresponding power back-off; first wireless communication devices assigned a first MCS and a corresponding first power back-off; communications devices assigned a second MCS and a corresponding second power back-off, and that meet a grouping criterion associated with the first power back-off (see at least paragraph 56).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Bharadwaj et al into the system of Wang et al for purpose of applying scheduling.
Regarding claim 2, Wang et al discloses the different transmission resources comprise one or more of the following: different time resources, different frequency resources, and different spatial resources (see fig. 5 discloses time resources).
Regarding claim 3, Wang et al discloses the grouping criterion comprises an absolute difference between the first and second power back-offs being smaller than any other non-zero, absolute difference between the first power back-off and a power back-off associated with any of the wireless communication devices that have not been assigned to the first group (see fig. 5 discloses grouping users with same GI length requirement).
Regarding claim 4, Wang et al discloses a transmission channel between the access point and the second wireless communication device is characterized by a performance metric (see page 20 [line5-6]).
Regarding claim 5, Wang et al discloses the grouping criterion comprises the performance metric being larger than a performance metric threshold, wherein the performance metric threshold is based on the first power back-off (see fig. 5 [GI length]).
Regarding claim 6, Wang et al discloses assigning the respective MCS comprises assigning the first wireless communication devices, assigned to the first group, a new first MCS associated with a new first power back-off that is lower than the first power back-off (see page 15 [lines 21-22).
Regarding claim 7, Wang et al discloses wherein: the new first MCS is assigned when the grouping criterion is not met by any of the second wireless communication devices; and at least one of the second wireless communication is assigned to the second group based on a new grouping criterion associated with the new first power back-off (see fig. 5 discloses grouping users with same GI length requirement).
Regarding claim 8, Bharadwaj et al discloses wherein assigning the respective MCS comprises assigning the first MCS to the first wireless communication devices based on at least one of the following: one or more MCS assigned to wireless communication devices that are not assigned to the first group; and a performance metric associated with the transmission channel being larger than a performance metric threshold that is based on the first power back-off associated with the first MCS (see at least paragraph 56). Motivation is same as claim 1.
Regarding claim 9, Wang et al discloses the respective groups are associated with respective maximum sizes that are based on respective amounts of downlink data that can be carried by the transmission resources on which the respective groups are scheduled (see fig. 5).
Regarding claim 10, Wang et al discloses a non-transitory, computer-readable medium storing program instructions that, when executed by a processor comprising an access point, configure the access point to perform operations corresponding to the method of claim 1 (See above rejection of claim 1).
Regarding claim 11, Wang et al discloses an access point configured to schedule transmission to a plurality of wireless communication devices, the access point comprising: at least one transmitter; and a controller operably coupled to the at least one transmitter, the controller being configured to: perform link adaptation by assigning respective modulation and coding schemes (MCS) for the wireless communication devices (see page 15 [lines 21-22] and fig. 5 discloses plurality of users), and schedule the wireless communication devices on transmission resources based on assignment of the wireless communications devices into two or more groups (see fig. 5 discloses groups [A, B, C]), wherein: each group of wireless communication devices is scheduled on different transmission resources than used to schedule wireless communication devices assigned to other groups (see fig. 5 discloses scheduling of groups on the resources); first wireless communication devices are assigned to a first group (see fig. 5 discloses group A has the devices with same GI length requirements); and second wireless communications devices are assigned to the first group until a maximum size for the first group is reached (see fig. 6).
Wang et al fails to explicitly disclose wherein each assigned MCS is associated with a corresponding power back-off; first wireless communication devices assigned a first MCS and a corresponding first power back-off; communications devices assigned a second MCS and a corresponding second power back-off, and that meet a grouping criterion associated with the first power back-off.  However, in the same field of endeavor, Bharadwaj et al discloses wherein each assigned MCS is associated with a corresponding power back-off; first wireless communication devices assigned a first MCS and a corresponding first power back-off; communications devices assigned a second MCS and a corresponding second power back-off, and that meet a grouping criterion associated with the first power back-off (see at least paragraph 56).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Bharadwaj et al into the system of Wang et al for purpose of applying scheduling.
Regarding claims 12-19, see above rejection of claims 2-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Ang et al (US Pat. Pub. No. 2015/0334653) directed toward transmission between base station and mobile device based on energy metric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642